Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 10/20/2021. This Action is made FINAL.
Claim(s) 3 were canceled.
Claim(s) 1,2, and 4-14 are pending for examination.
Previous Claim Objections
Claim(s) 9 were previously objected to due to informalities. In response to Applicant's amendment, the objections of claim(s) 9 have been withdrawn.
Previous Claim Rejections - 35 USC § 112
Claim(s) 13-14 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the previous reason for rejection under 35 U.S.C. 112(b) has been overcome, however claims 13 and 14 are still rejected under 35 U.S.C. 112(b) due to new grounds discussed in the 35 USC § 112 section below.

Response to Arguments
With regards to claim(s) 1,2, 4-6, 8, and 12, rejected under 35 U.S.C. 102 and claim(s) 7 and  9-11 rejected under 35 U.S.C. 103, applicant's arguments have been fully considered, but are not deemed persuasive. Applicant presented the argument that examiner tentatively agreed during an interview on  10/19/2021 that the current amendments to claim 1 would overcome the 102 rejection. However examiner misunderstood attorney’s oral arguments and was under the impression that further amendments were to be made in addition to the ones provided in the interview agenda for 10/19/2021. These further amendments were discussed orally during the interview and would be along the lines of wherein the alert notifies a driver of the vehicle to be prepared for the manual takeover event prior to the event that causes the transfer of the vehicle operation from the autonomous driving mode to the manual driving mode which URANO would not teach. Examiner was takes the position that that URANO teaches “wherein the alert notifies a driver of the vehicle to be prepared for the manual takeover event prior to the transfer of the vehicle operation from the autonomous driving mode to the manual driving mode” as Urano is giving a notification on why the transfer is being performed (a type of alert which notifies a driver of the vehicle to be prepared for the manual takeover) and giving the driver a margin of time to prepare for the transfer thus it must occur prior to the transfer as discussed in para [0078] and para [0111]. There was another interview on 1/31/2022 in which Examiner clarified their position and apologized for their miscommunication in the 10/19/2021 interview summary.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the manual takeover event prior to the transfer of the vehicle operation from the autonomous driving mode to the manual driving mode" in the last two lines of claim a manual takeover event, and “the transfer” should be corrected to a transfer

Claim 1, 2, and 4-14 does not cure the deficiencies of claim 1 and are also rejected.

Additionally regarding claim 2, “a manual take-over event” in line 2 should be corrected to the manual takeover event and “a manual takeover event” in line 4 should be corrected to the manual takeover event.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. navigation


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,2, 4-6, 8, and 12 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Urano et al. (US 20180105184 A1; hereinafter known as Urano).

Urano was cited in a previous office action

Regarding claim 1 Urano teaches A vehicle comprising: 
a communication device; (para [0048] “The HMI 9 is an interface that is used to input and output information between the vehicle control system 100 and the driver.”)
and an autonomous vehicle controller (para [0033] “As illustrated in FIG. 1, the vehicle control system 100 according to the first embodiment includes an electronic control unit (ECU) 10 that comprehensively controls the system.”) communicatively coupled to the communication device (para [0048] “The HMI 9 is an interface that is used to input and output information between the vehicle control system 100 and the driver.”), wherein the autonomous vehicle controller is configured to operate the vehicle in an autonomous driving mode and a manual driving mode (para [0006] “The vehicle control system is configured to switch a driving mode of a vehicle among an automatic driving mode in which the vehicle travels by using a traveling plan created based on a predetermined target route, a transition mode in which the vehicle travels using cooperation between a driving operation of a driver of the vehicle and traveling control of causing the vehicle to travel by using the traveling plan, and a manual driving mode in which the vehicle travels based on an operation amount of the driving operation of the driver.”), and the autonomous vehicle controller comprises: 
one or more processors; (para [0033] “The vehicle control system 100 according to the first embodiment includes an electronic control unit (ECU) 10 that comprehensively controls the system. The ECU 10 is an electronic control unit including a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM)”)
one or more memory modules communicatively coupled to the one or more processors; and (para [0033] “The vehicle control system 100 according to the first embodiment includes an electronic control unit (ECU) 10 that comprehensively controls the system. The ECU 10 is an electronic control unit including a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM)”)
machine readable instructions stored in the one or more memory modules that cause the autonomous vehicle controller to perform at least the following when executed by the one or more processors: (para [0033] “In the ECU 10, various functions are embodied, for example, by loading a program stored in the ROM into the RAM and causing the CPU to execute the program loaded into the RAM. The ECU 10 may be configured to include a plurality of electronic control units.”)
operate the vehicle in the autonomous driving mode; (para [0083] “The vehicle control unit 16 controls the vehicle in accordance with the driving mode of the vehicle. The vehicle control unit 16 controls the vehicle by transmitting a control signal to the actuator 8. When the driving mode of the vehicle is the automatic driving mode, the vehicle control unit 16 causes the vehicle to travel automatically based on the traveling plan created by the traveling plan creating unit 13.”)
obtain a vehicle environment information; (para [0132] “As illustrated in FIG. 2, in S10, the ECU 10 of the vehicle control system 100 recognizes a vehicle state using the vehicle state recognizing unit 11 and recognizes an occupant state using the occupant state recognizing unit 12. The vehicle state recognizing unit 11 recognizes vehicle states such as the position of the vehicle, the traveling environment of the vehicle, the traveling state of the vehicle, and the device state of the vehicle. The occupant state recognizing unit 12 recognizes occupant states such as the driver state and the seat belt 
determine whether an event is required based on the vehicle environment information; (para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution condition is not satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle from the transition mode to the manual driving mode. In this case, the notification control unit 17 notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.”)
and alert the communication device of the event. (para [0085] “When the mode switching unit 15 switches the driving mode of the vehicle, the notification control unit 17 notifies the driver of switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver of a reason for switching of the driving mode via the HMI 9.” Where the HMI is the communication device and the notification control unit is part of the vehicle controller as shown in fig. 1. The reason can be due to an event, para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.”) 
wherein the alert notifies a driver of the vehicle to be prepared for a manual takeover event prior to a transfer of the vehicle operation from the autonomous driving mode to the manual driving mode. (para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution condition is not satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle from the transition mode to the manual driving mode. In this case, the notification control unit 17 notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.” Where the notification unit giving a driver a reason for switching can be interpreted as an alert that is notifying the driver to be prepared for a manual takeover even, e.g. the transition to manual mode and the event that caused it. This happens prior to the transfer to manual mode as discussed in para [0078] “when the driving mode of the vehicle is switched from the transition mode to the manual driving mode, the mode switching unit 15 performs a preset manual driving preparation process. The manual driving preparation process includes various processes causing the driver to prepare for manual driving. The manual driving preparation process includes a process of securing a margin time until the driver starts the manual driving due to extension of the transition mode or the like. Various known processes can be employed as the manual driving preparation process.”)

Regarding claim 2, Urano teaches The vehicle of claim 1, wherein: the event is a manual take-over event based on the vehicle environment information , and the manual takeover event transfers a vehicle operation from the autonomous driving mode to the manual driving mode. (para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution condition is not satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle from the transition mode to the manual driving mode. In this case, the notification control unit 17 notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.” Where a change in environmental conditions detected by the vehicle cause an event is the reason that the vehicle is switched to manual mode)

Regarding claim 4, Urano teaches The vehicle of claim 2. Urano further teaches wherein the manual takeover event is when an undesirable condition is determined for the vehicle operation in the autonomous driving mode. (para [0111] “When a head lamp is not turned on due to an abnormality and forward imaging from the vehicle using the camera cannot be appropriately performed due to a situation in which the GPS receiver 1 cannot receive signals from GPS satellites due to entrance of the vehicle into a tunnel, the first transition mode execution condition is not satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle from the transition mode to the manual notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.” Where the loss of GPS signals is an undesirable condition)

Regarding claim 5, Urano teaches The vehicle of claim 1. Urano further teaches wherein the communication device is a wearable device. (para [0048] “The HMI 9 is an interface that is used to input and output information between the vehicle control system 100 and the driver. The HMI 9 includes, for example, a display and a speaker and functions as a notification device that notifies the driver of information. The HMI 9 may include a head up display (HUD) as a display. The HMI 9 performs an image output to the display and a voice output from the speaker in accordance with a control signal from the ECU 10. The HMI 9 may use a portable information terminal or a wearable device connected to the ECU 10 by radio communication as an input and output terminal. The HMI 9 may perform notification of a driver by vibration by driving a vibration actuator disposed in a seat or a wearable device.”)

Regarding claim 6, Urano teaches The vehicle of claim 1. Urano further teaches wherein the communication device is a portable electronic device. (para [0048] “The HMI 9 is an interface that is used to input and output information between the vehicle control system 100 and the driver. The HMI 9 includes, for example, a display and a speaker and functions as a notification device that notifies the driver of information. The HMI 9 may include a head up display (HUD) as a display. The HMI 9 performs an image output to the display and a voice output from the speaker in accordance with a control signal from the ECU 10. The HMI 9 may use a portable information terminal or a wearable device connected to the ECU 10 by radio communication as an input and output terminal. The HMI 9 may perform notification of a driver by vibration by driving a vibration actuator disposed in a seat or a wearable device.” Where a wearable device is a type of portable electronic device)

Regarding claim 8, Urano teaches The vehicle of claim 1. Urano further teaches wherein the alert is a notification displayed on the communication device. (para [0085] “when the mode switching unit 15 switches the driving mode of the vehicle, the notification control unit 17 notifies the driver of switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver of a reason for switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver by transmitting a control signal to the HMI 9. The notification control unit 17 notifies the driver by an image output to the display and/or a voice output from the speaker.”)

Regarding claim 12, Urano teaches The vehicle of claim 1. Urano further teaches wherein the alert includes a plurality of statuses relating to the vehicle environment information and an internal operation of the vehicle. (para [0085] “when the mode switching unit 15 switches the driving mode of the vehicle, the notification control unit 17 notifies the driver of switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver of a reason for switching of the driving mode via the HMI 9. The notification control unit 17 notifies the driver by transmitting a control signal to the HMI 9. The notification control unit 17 notifies the driver by an image output to the display and/or a voice output from the speaker.” Where the reasons for switching can be based on internal operation of the vehicle “Specifically, when there is an occupant not wearing a seat belt, the second automatic driving mode execution condition has not been satisfied and thus the mode switching unit 15 switches the driving mode of the vehicle to the transition mode. In this case, the notification control unit 17 notifies the driver that an occupant is not wearing a seat belt and thus the second automatic driving mode execution condition has not been satisfied as the reason for switching to the transition mode.” notifies the driver that the vehicle travels in the tunnel and the head lamp has an abnormality and thus the first transition mode execution condition has not been satisfied as the reason for switching to the manual driving mode.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Urano et al. (US 20180105184 A1; hereinafter known as Urano) in view of Lopez-Hinojosa et al. (US 20170240110 A1, hereinafter known as Lopez-Hinojosa).

Lopez-Hinojosa was cited in a previous office action

Regarding Claim 7, Urano teaches The vehicle of claim 6.

wherein the portable electronic device is from a group of a smart phone, a tablet, and a laptop. 

However, Lopez-Hinojosa teaches wherein the portable electronic device is from a group of a smart phone, a tablet, and a laptop. (“The driver and/or the passenger can he then alerted to the change in condition(s) in response to transmitting the signal to the computing device (e.g., a tablet computing device, smartphone, smartwatch, other wearable device, in-vehicle system, etc.) associated with the driver and/or the vehicle passenger.” A laptop is also mentioned para [0022] “alerting the driver of the change in condition(s) in response to transmitting the signal to the computing device. As indicated previously, the computing device may be, for example, mobile electronic device such as a smartphone, tablet computing device, laptop computer and so on.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano to incorporate the teachings of Lopez-Hinojosa to have the portable electronic device be from a group of a smart phone, a tablet, and a laptop because these are common portable electronic devices that can be carried by vehicle users that have the necessary hardware such as a wireless capability, display, speaker, vibration motor to receive alerts and provide them to vehicle users.

Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Urano et al. (US 20180105184 A1; hereinafter known as Urano) in view of Modi et al. (US 20210063178 A1, hereinafter known as Modi).

Regarding claim 9 Urano teaches The vehicle of claim 1. 

Urano does not teach, wherein the alert to the communication device is a navigational information.
However Modi teaches wherein the alert to the communication device is a navigational information. (para [0006] “accordance with an aspect of the present invention, an apparatus including a receiver operative to receive data indicative of a high-risk area, a processor operative generate a first navigational route, to compare the first navigational route to the data indicative of the high-risk area, and to generate a second navigational route in response to the first navigational route including the high-risk area, and a user interface to display the second navigational route to a vehicle driver.” where the user interface can be a communication device, para [0042] “The user interface 235 may be a user input device, such as a display screen, light emitting diode, audible alarm or haptic seat located in the vehicle cabin and accessible to the driver. Alternatively, the user interface 235 may be a program running on an electronic device, such as a mobile phone, and in communication with the vehicle, such as via a wireless network.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano to incorporate the teachings of Modi to alert a communication device with navigational information because it alerts the user with information regarding navigation allowing them to react to undesirable route situations potentially allowing them to avoid unsafe/inconvenient situations.

Regarding claim 11, Urano in view of Modi teaches The vehicle of claim 9.  Modi further teaches wherein the navigational information includes a notification when the vehicle opts to take a different navigational route. (para [0006] “accordance with an aspect of the present invention, an apparatus 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 20180105184 A1; hereinafter known as Urano) in view of Modi et al. (US 20210063178 A1; hereinafter known as Modi) and McGavran et al (US 20160358468 A1; hereinafter known as McGavran). 

McGravran was cited in a previous office action

Regarding Claim 10 Urano in view of Modi teaches The vehicle of claim 9. 

Urano in view of Modi does not teach wherein the navigational information includes a vehicle estimated time of arrival at a destination is extended due to the vehicle environment information.

However McGavran teaches wherein the navigational information includes a vehicle estimated time of arrival at a destination is extended due to the vehicle environment information. (abstract “the application provides a traffic notification that is associated with the selected traffic notification type. In some embodiments, the traffic notification types include a notification (1) relating to traffic congestion along the current route, (2) relating to one or more faster routes that can replace the current route, and (3) regarding a road closure or extreme delay along the current route.” This can be due to 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano in view of Modi to incorporate the teachings of McGavran to have the navigation information include a notification of extended time of arrival because it allows the user to prepare for being late or take an alternate route preventing inconvenience

Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 20180105184 A1; hereinafter known as Urano) in view of Yamashita et al. (US 20180093677 A1, hereinafter known as Yamashita).

Yamashita was cited in a previous office action

Regarding claim 13 Urano teaches The vehicle of claim 1.

Urano does not teach wherein the alert includes a user input to control a plurality of vehicle functions.

However Yamashita teaches wherein the alert includes a user input to control a plurality of vehicle functions. (para [0137] “The driving support ECU 10 repeats the display control routine every 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Urano to incorporate the teachings of Yamashita to alert the driver to perform a user input to control a vehicle functions because it allows the driver to check the recognition of the vehicle such as the detected speed limit increasing safety and ensuring traffic laws are obeyed.

Regarding claim 14, Urano in view of Yamashita teaches The vehicle of claim 13. Yamashita further teaches wherein the plurality of vehicle functions includes an increase in a vehicle speed when the vehicle is in the autonomous driving mode. (para [0137] “The driving support ECU 10 repeats the display control routine every time the predetermined calculation cycle elapses. Therefore, when the target speed and the speed limit are different from each other, an inquiry is made to the driver as to whether or not to permit the speed limit to be set as the target speed. Further, when the accept operation by the driver is detected, the driver is informed of the target speed which gradually changes toward the speed limit.” Where the speed limit is known to change on roads and the limit can be higher than the current target speed. Thus the action to change the current speed to the speed limit would be an increase in speed also shown in Figure 4. The target speed setting is for setting the RSA-ACC which can be considered an autonomous driving mode para [0129] “FIG. 4 illustrates a display control routine 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668